United States Court of Appeals,

                              Eleventh Circuit.

                                No. 95-8691.

               William A. HOLBROOK, Plaintiff-Appellant,

                                       v.

   CITY OF ALPHARETTA, GEORGIA, et al., Defendants-Appellees.

                                May 22, 1997.

Appeal from the United States District Court for the Northern
District of Georgia. (No. 1:92-cv-252-JEC), Julie E. Carnes, Judge.

Before KRAVITCH and BIRCH, Circuit Judges, and SCHWARZER*, Senior
District Judge.

     BIRCH, Circuit Judge:

     In    this     appeal,   filed    pursuant   to    the    Americans      with

Disabilities Act, 42 U.S.C. § 12101-12213, we must decide the

following issues of first impression in our circuit:                  (1) to what

extent is evidence of past accommodation of a disabled employee

determinative of an employer's ability to accommodate that employee

in the future;      (2) are claims brought pursuant to Title II of the

ADA involving events that occurred prior to the effective date of

Title I actionable under the ADA or the Rehabilitation Act of 1973;

(3) can a plaintiff bypass the administrative procedures set forth

under the ADA by filing a civil rights action pursuant to 42 U.S.C.

§ 1983 alleging violations of the ADA?                 In addition, we must

resolve whether a public employee's filing of a state ante litem

claim    can   be   construed   as    protected   speech      under    the   First

Amendment. The district court granted summary judgment in favor of


     *
      Honorable William W. Schwarzer, Senior U.S. District Judge
for the Northern District of California, sitting by designation.
the defendants on all claims.            For the reasons that follow, we

affirm.

                              I. BACKGROUND

     Plaintiff-appellant, William A. Holbrook, was employed as a

detective by the City of Alpharetta Police Department at the time

the events giving rise to this action occurred. In November, 1987,

Holbrook sustained injuries following an accident.             As a result of

complications    arising   from    the    accident   coupled    with   visual

problems     caused   by   diabetes,      Holbrook   experienced       retinal

detachment in both eyes.          Holbrook subsequently underwent eye

surgery that restored partial vision to his left eye;            he remained

without visual function in his right eye.            Although Holbrook was

unable to work for approximately ten months following the accident,

he continued to receive a full salary and benefits from the police

department during this period.

     Holbrook had worked as a narcotics detective prior to the

accident.    After his return to work, Holbrook was unable to drive

a car and was assigned detective work that primarily could be

handled within the office.     On occasion, Holbrook also accompanied

other detectives to crime scenes to conduct investigations and

remained "on call" for evening duty.          Holbrook generally required

transportation to a crime scene during routine and "on call" duty.

During the period immediately following Holbrook's return to work,

the Chief of Police of the Alpharetta Police Department was Larry

Abernathy.    In September, 1991, E.L. Waters replaced Abernathy in

this capacity and began to modify Holbrook's duties as a detective.

At Waters' direction, Holbrook no longer maintained "on call"
status and was limited to duties that could be performed largely

within the office setting.        In addition, Sergeant Mulvihill was

hired as a supervisor of the detective division and substantially

reduced Holbrook's case assignments.        Holbrook's job title, wages,

and benefits remained the same.

     During both Abernathy and Water's respective tenures as police

chief, Holbrook applied for promotions to supervisory-level status.

Holbrook's initial requests were rejected because there were no

openings for supervisor positions.          Waters, however, eventually

hired     Mulvihill   as   a   sergeant   in    charge   of   the   criminal

investigation division in which Holbrook worked. This position had

not been posted or advertised.

     In December, 1991, Holbrook filed an ante litem claim for

damages    pursuant   to   O.C.G.A.   §   36-33-5   against   the   City   of

Alpharetta for discriminatory conduct.              On January 30, 1992,

Holbrook filed the instant lawsuit in federal court alleging

violations of Title II of the Americans with Disabilities Act of

1990 ("ADA"), Section 504 of the Rehabilitation Act, the Georgia

Equal Employment for the Handicapped Act, and 42 U.S.C. § 1983.

The district court granted summary judgment in favor of the City of

Alpharetta and the remaining defendants on all claims excepting

Holbrook's cause of action under the Rehabilitation Act.            Holbrook

subsequently amended his complaint, adding claims brought pursuant

to Title I of the ADA along with new section 1983 and state law

claims.     The district court granted summary judgment in favor of

the defendants with respect to all remaining claims.

                               II. DISCUSSION
       We review de novo the district court's order granting summary

judgment. See Earley v. Champion Int'l. Corp., 907 F.2d 1077, 1080

(11th Cir.1990). Summary judgment is appropriate where there is no

genuine issue of material fact.               Fed.R.Civ.P. 56(c).      Where the

record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587,       106 S. Ct. 1348,   1356,   89 L. Ed. 2d 538   (1986)   (citation

omitted).        On a motion for summary judgment, we must review the

record, and all its inferences, in the light most favorable to the

nonmoving party.          United States v. Diebold, Inc., 369 U.S. 654,

655, 82 S. Ct. 993, 994, 8 L. Ed. 2d 176 (1962).1

A. Title I of the ADA and Section 504 of the Rehabilitation Act

           Title I of the ADA provides that no covered employer shall

discriminate against "a qualified individual with a disability

because of the disability of such individual" in any of the "terms,

conditions, [or] privileges of employment."             42 U.S.C. § 12112(a).

The ADA imposes upon employers the duty to provide reasonable

accommodations for known disabilities unless doing so would result

in undue hardship to the employer.               42 U.S.C. § 12112(b)(5)(A);

Morisky v. Broward County, 80 F.3d 445, 447 (11th Cir.1996).                   In

order       to   establish   a   prima   facie   case   of    discrimination   in


       1
      Holbrook challenges the district court's order granting
summary judgment in favor of the City of Alpharetta on his claims
of constructive discharge under both the ADA and the
Rehabilitation Act as well as state law claims of negligent
supervision and intentional infliction of emotional distress. We
find Holbrook's enumerations of error with respect to these
causes of action to be without merit and affirm for the reasons
stated in the district court's opinion.
violation of the ADA, the plaintiff must prove that (1) he has a

disability;      (2) he is a qualified individual;            and (3) he was

subjected to unlawful discrimination because of his disability.

Id.   A "qualified individual with a disability" is an "individual

with a disability who, with or without reasonable accommodation,

can perform the essential functions of the employment position that
                                                                      2
such individual holds or desires."         42 U.S.C. § 12111(8).           The

plaintiff retains at all times the burden of persuading the jury

that reasonable accommodations were available.           Moses v. American

Nonwovens, Inc., 97 F.3d 446, 447 (11th Cir.1996).             The employer,

on the other hand, has the burden of persuasion on whether an

accommodation     would   impose    an   undue    hardship.      Monette   v.

Electronic Data Sys. Corp., 90 F.3d 1173, 1183 (6th Cir.1996).

      Holbrook    contends   that    the   City    of   Alpharetta    Police

Department discriminated against him on the basis of his disability

by continually refusing to assign him the full duties of a police

detective and accommodate him as required by the statute. Holbrook

further avers that these actions constituted constructive discharge

and forced him effectively to terminate his employment with the

police department.     The City of Alpharetta responds that Holbrook

was not a "qualified individual" within the meaning of the ADA

because he was unable to perform essential functions of his job

      2
      The Rehabilitation Act, 29 U.S.C. § 791-796(1), provides,
in pertinent part, that "[t]he standards used to determine
whether this section has been violated in a complaint alleging
[nonaffirmative action] employment discrimination under this
section shall be the standards applied under title I of the
Americans with Disabilities Act of 1990 (42 U.S.C. § 12111 et
seq.)." 29 U.S.C. § 794(d). Our analysis of Holbrook's claims
brought pursuant to Title I of the ADA thus apply with equal
force to his claims under the Rehabilitation Act.
with or without reasonable accommodations.

      The ADA provides that in determining what functions of a given

job are deemed to be essential, "consideration shall be given to

the employer's judgment ... and if an employer has prepared a

written description before advertising or interviewing applicants

for the job, this description shall be considered evidence of the

essential     functions       of        the   job."         42    U.S.C.       §    12111(8).

Regulations       promulgated       under      the    ADA    further        identify       three

factors that can be considered pursuant to an inquiry regarding

whether a particular task is an essential part of a job:                              (1) the

reason the position exists is to perform the function;                              (2) there

are   a    limited       number    of    employees     available            among    whom    the

performance of the job function can be distributed;                             and (3) the

function     is    highly    specialized        so    that       the    incumbent      in   the

position was hired for his or her expertise or ability to perform

the particular function.            29 C.F.R. § 1630.2(n)(2)(i)-(iii).

          Holbrook does not dispute that he is unable to perform two

functions     of     a    police    detective,        driving          an   automobile      and

collecting certain kinds of evidence at a crime scene.                              He argues,

however, that neither of these functions is essential to his job.

He further urges that even assuming we were to find these functions

to be essential in nature, he nonetheless can perform the necessary

tasks     given    his     employer's         reasonable         accommodation        of    his

disability.3       Based on our independent review of the record and


      3
      Holbrook does not contend that he can drive an automobile
under any circumstances, but notes that his employer has
accommodated him in the past by allowing another officer to drive
Holbrook to locations outside the office when necessary.
deposition testimony, we conclude that Holbrook has not shown that

the functions he admittedly cannot perform are non-essential.                      It

is undisputed both that the collection of evidence is part of the

job description of a police detective in the City of Alpharetta and

that a Georgia driver's license is a requirement for the job.                      R5-

64, Exh. B, Att. 1.         It is also undisputed that Holbrook cannot

perform independently a full-scale investigation of many types of

crime scenes and, unlike any other detective or police officer in

the Alpharetta Police Department, must be accompanied by a fellow

detective    should   the    need    for        such   an   investigation    arise.

Moreover, Holbrook acknowledges that the collection of evidence is

a specialized task requiring training.

     Holbrook urges that the types of field work that he cannot

perform     involve   crimes       that    historically         occur    rarely    in

Alpharetta.      Although     we    do    not     doubt     Holbrook's   assertions

concerning the relatively low crime rate in Alpharetta, nor do we

dispute that a police department may be able to predict in general

terms what types of evidence will need to be collected at a given

crime scene, Holbrook has not shown—and, in our view, cannot

show—what types of criminal investigations an Alpharetta police

detective may be called upon to investigate in the future nor what

evidence it may be necessary to collect at that time.                    The record

indicates that it is not possible to anticipate, in every instance,

precisely what evidence will need to be collected and what duties

will need to be performed in any given investigation;                             more

importantly,    notwithstanding           the     historical     record,    we     can

speculate but not foretell with absolute certainty what crimes may
be committed in the City of Alpharetta in the future.                         Even

assuming that an Alpharetta police detective spends a relatively

small amount of time performing the type of field work that

Holbrook concedes he cannot undertake, the record establishes—and

Holbrook has not proven to the contrary—that the collection of all

evidence at the scene of a crime is an essential function of being

a police detective in the City of Alpharetta.

       Holbrook     further     urges,   however,    that    even   were     we   to

determine that the on-site investigation of a crime scene is an

essential    part    of     being    a    police     detective,       reasonable

accommodations nonetheless could have been made to facilitate his

effective performance of all aspects of his job.               Holbrook points

to the undisputed fact that the police department took measures to

accommodate him in the past and that these measures arguably were

not unduly burdensome to the department.            As previously noted, the

ADA defines a qualified individual as one who "with or without

reasonable accommodation, can perform the essential functions of

the employment position ...".            42 U.S.C. § 12111(8) (emphasis

added).     Holbrook therefore was qualified for the position of

police detective with the City of Alpharetta Police Department if

he could perform those elements of his job we have found to be

essential—and       that        he   concedes        he      cannot        perform

unassisted—provided the proposed accommodation to his disability is

found to be reasonable. Significantly, what is reasonable for each

individual employer is a highly fact-specific inquiry that will

vary   depending    on    the   circumstances   and       necessities   of    each

employment situation.       Federal regulations promulgated pursuant to
the ADA expressly note that

     [a]n employer or other covered entity may restructure a job by
     reallocating or redistributing non-essential, marginal job
     functions ... An employer or other covered entity is not
     required to reallocate essential functions.     The essential
     functions are by definition those that the individual who
     holds the job would have to perform, with or without
     accommodation, in order to be considered qualified for the
     position.

29 C.F.R. Part 1630, Appendix at 344.        See also Milton v. Scrivner,

Inc., 53 F.3d 1118, 1124 (10th Cir.1995) ("An employer is not

required by the ADA to reallocate job duties in order to change the

essential functions of a job."); Larkins v. CIBA Vision Corp., 858
F. Supp. 1572, 1583 (N.D.Ga.1994) ("[R]easonable accommodation does

not require an employer to eliminate essential functions of the

position.").

     Holbrook    contends    that    the   department   easily   could   have

accommodated him with a "minor shuffling of case assignments" as it

had for several years.        We agree that the record unambiguously

reveals that the police department made certain adjustments to

accommodate Holbrook in the past.          In addition, viewing the facts

in the light most favorable to Holbrook, we acknowledge that the

types of criminal investigations that Holbrook cannot perform alone

have occurred in the past with relative infrequency.             As we have

discussed with respect to identifying the essential aspects of

being    an   Alpharetta    police    detective,   however,      the   police

department cannot predict in advance what crimes will be committed

in any given week or what evidence will appear at any given crime

scene;   indeed, being prepared to respond to unexpected events is,

in part, precisely what defines a police officer or detective.             It

is undisputed that if the "unexpected" happened and more than one
rape or murder occurred simultaneously in Alpharetta, or if what

appeared to be a burglary turned out also to involve a homicide,

this minor "reshuffling" of case assignments proposed by Holbrook

necessarily would require the reallocation of an essential part of

his job.

         Having concluded that the complete investigation of any crime

scene—including the collection of evidence—is an essential part of

Holbrook's job, we further hold that the City of Alpharetta was not

legally     required,   under   the   ADA,    to    accommodate   Holbrook's

disability with respect to this function.               In this case there

appears to be little doubt that, for quite some time and perhaps

with relatively minor disruption or inconvenience, the City of

Alpharetta was able to accommodate Holbrook with respect to those

essential     functions   he    concedes     he    cannot   perform   without

assistance.      It is equally apparent, however, that the City of

Alpharetta's previous accommodation may have exceeded that which

the law requires.       We do not seek to discourage other employers

from undertaking the kinds of accommodations of a disabled employee

as those performed by the City of Alpharetta in Holbrook's case;

indeed, it seems likely that the City retained a productive and

highly competent employee based partly on its willingness to make

such accommodations.       However, we cannot say that the City's

decision to cease making those accommodations that pertained to the

essential functions of Holbrook's job was violative of the ADA. 4

     4
      It is critical to note that our conclusion is mediated by
the facts presented in this case. Our decision is informed by
several specific factors, including the unique nature of police
work, the particular realities of a small police department in
which each of three detectives is expected to be able to respond
The district court properly granted summary judgment on Holbrook's

Title I ADA and Rehabilitation Act claims.

B. Title II of the ADA

     In his original complaint, Holbrook set forth allegations of

discrimination on the basis of his disability pursuant to Title II

of the ADA, applicable to the services, programs, or activities of

state and local governments.               The district court dismissed the

Title   II   claims     after   finding     that   Title   II   did   not   become

effective until July 26, 1992, several months after the events

alleged in the complaint occurred.

     Title    II   of    the    ADA   is   entitled   "Public    Services"    and

provides, in relevant part:

     Subject to the provisions of this subchapter, no qualified
     individual with a disability shall, by reason of such
     disability, be excluded from participation in or be denied the
     benefits of the services, programs, or activities of a public
     entity, or be subjected to discrimination by any such entity.

42 U.S.C. § 12132. Federal regulations promulgated pursuant to the

ADA state:

          (a) No qualified individual with a disability shall, on
     the basis of disability, be subjected to discrimination in
     employment under any service, program, or activity conducted
     by a public entity.

          (b)(1) For purposes of this part, the requirements of
     title I of the Act, as established by the regulations of the
     Equal Employment Opportunity Commission ..., apply to
     employment in any service, program, or activity conducted by
     a public entity if that public entity is also subject to the
     jurisdiction of title I.


to any situation, and the types of accommodations proposed by
Holbrook. We do not imply that an employer invariably is
absolved from having to make reasonable accommodations for a
disabled employee whenever a given job involves any measure of
unpredictability, nor do we suggest that police departments in
general cannot be held strictly to the standards set forth in the
ADA.
           (2) For purposes of this part, the requirements of
      section 504 of the Rehabilitation Act of 1973, as established
      by the regulations of the Department of Justice in 28 CFR part
      41, as those requirements pertain to employment, apply to
      employment in any service, program, or activity conducted by
      a public entity if that public entity is not also subject to
      the jurisdiction of title I.

28   C.F.R.     §   35.140   (1996).    The     relevant   Equal   Employment

Opportunity Commission (EEOC) guide further states:

      The Department of Justice regulations implementing Title II
      provide that EEOC's Title I regulations will constitute the
      employment nondiscrimination requirements for those state and
      local governments covered by Title I (governments with 25 or
      more employees after July 26, 1992; governments with 15 or
      more employees after July 26, 1994). If a government is not
      covered by Title I, or until it is covered, the Title II
      employment nondiscrimination requirements will be those in the
      Department of Justice coordination regulations applicable to
      federally assisted programs under Section 504 of the
      Rehabilitation Act of 1973, which prohibits discrimination on
      the basis of disability by recipients of federal financial
      assistance.

EEOC, A Technical Assistance Manual on the Employment Provisions

(Title I) of the Americans with Disabilities Act (1992) (emphasis

added).

         Title II thus incorporates by reference the substantive,

detailed regulations prohibiting discrimination against disabled

individuals contained in Title I. Title I became effective on July

26, 1992.       The above regulations suggest that the provisions of

Title II extending the protections afforded to employees in the

private sector under Title I to state and local government workers

became effective only when Title I went into effect. As explicitly

described in the EEOC manual, the Rehabilitation Act provided a

remedy    for   discrimination    in   public    employment   prior   to   the

effective date of Title I.        We conclude that Title II of the ADA

did not become effective until the date on which Title I became
effective, July 26, 1992 and, prior to that date, a plaintiff's

remedy for discrimination under Title II of the ADA was the

Rehabilitation Act of 1973.      Holbrook's Title II claims alleged in

his first complaint all involve events occurring before July 26,

1992.     The district court correctly determined that Holbrook's

Title    II   claims,   therefore,   are    properly   analyzed   under   the

Rehabilitation Act.5

C. 42 U.S.C. § 1983

1. First Amendment

     Holbrook contends that the discrimination initially inflicted

on him by the City of Alpharetta escalated after he filed a state

ante litem claim under O.C.G.A. § 36-33-5(b) for discrimination, a

prerequisite to bringing a legal action against the City. Holbrook

submits that the alleged retaliation violated his First Amendment

right and, thus, is actionable under 42 U.S.C. § 1983.                    The

district court found that the filing of an ante litem claim did not

constitute protected First Amendment activity.           We agree with the

district court's resolution of this issue.

         A state may not demote or discharge a public employee in

retaliation for protected speech.          Bryson v. City of Waycross, 888
F.2d 1562, 1565 (11th Cir.1989) (citing Rankin v. McPherson, 483
U.S. 378, 107 S. Ct. 2891, 97 L. Ed. 2d 315 (1987)).          The question of

whether a public employee's speech is constitutionally protected

turns upon whether the speech relates to matters of public concern

or to matters of merely personal interest to the employee. Ferrara

     5
      Holbrook's Rehabilitation Act claims are discussed in
tandem with his Title I ADA claims in the previous section of
this opinion.
v. Mills, 781 F.2d 1508, 1512 (11th Cir.1986).          "Whether an

employee's speech addresses a matter of public concern must be

determined by the content, form, and context of a given statement,

as revealed by the whole record."    Connick v. Myers, 461 U.S. 138,

147-48, 103 S. Ct. 1684, 1690, 75 L. Ed. 2d 708 (1983).

         Here, the record does not support Holbrook's assertion that

his ante litem notice alleging discrimination on the basis of his

disability was a matter of public concern.        The notice solely

complains of Holbrook's personal grievance with respect to his

alleged treatment by the City of Alpharetta;    it does not refer to

any practice or course of conduct by the police department against

disabled individuals beyond Holbrook and does not seek redress

beyond improving Holbrook's personal employment situation. See R5-

64, Exh. R.    Although we recognize that a matter of concern to an

individual employee may intersect, at times, with a matter of

widespread public interest, "a public employee may not transform a

personal grievance into a matter of public concern by invoking a

supposed popular interest in the way public institutions are run."

Ferrara, 781 F.2d at 1516.    We conclude that Holbrook's ante litem

notice against the City of Alpharetta does not constitute speech

protected by the First Amendment.6    The district court did not err

in granting summary judgment on this claim.

     6
      It is important to note that our decision with respect to
Holbrook's ante litem notice is limited to the facts of this case
and does not preclude a legal determination, given a different
set of circumstances, that an individual anti-discrimination
grievance could also be a matter of public concern giving rise to
First Amendment protection. Again, in this case the allegations
expressed in the notice pertain solely to Holbrook and do not
implicate, in broader terms, the City of Alpharetta's treatment
of disabled people, as Holbrook suggests.
2. ADA and Rehabilitation Act

     Holbrook        also     contends       that   the       City    of   Alpharetta's

discriminatory conduct is actionable under section 1983 as a

violation of the ADA and the Rehabilitation Act.                           The City of

Alpharetta responds that section 1983 is not available as a remedy

to address a violation of the ADA or the Rehabilitation Act because

both statutes create comprehensive internal enforcement mechanisms.

        No circuit court has had occasion to resolve whether state

and local employees who allege a violation of the ADA may bring an

action under section 1983 in lieu of or in addition to an action

under   either       of   these    statutes.        As    a    general     proposition,

plaintiffs may bring a cause of action pursuant to section 1983 to

remedy violations of both the federal constitution and federal

statutes.   Maine v. Thiboutot, 448 U.S. 1, 5, 100 S. Ct. 2502, 2504-

05, 65 L. Ed. 2d 555 (1980).               The Supreme Court has held that a

plaintiff   alleging        a   violation      of   a    federal     statute    will   be

permitted to sue under section 1983 unless " "(1) the statute does

not create enforceable rights, privileges, or immunities within the

meaning    of    §    1983,'      or   (2)    "Congress        has    foreclosed   such

enforcement of the statute in the enactment itself.' "                         Wilder v.

Virginia Hosp. Assoc., 496 U.S. 498, 508, 110 S. Ct. 2510, 2517, 110
L. Ed. 2d 455 (1990) (quoting Wright v. Roanoke Redevelopment and

Hous. Auth., 479 U.S. 418, 423, 107 S. Ct. 766, 770, 93 L. Ed. 2d 781

(1987)).

     District        courts     in     our    circuit     have       reached   contrary

conclusions with regard to the question of whether section 504 of

the Rehabilitation Act creates an enforceable right—or, conversely,
forecloses enforcement—pursuant to section 1983.    In Bodiford v.

Alabama, 854 F. Supp. 886 (M.D.Ala.1994), for instance, the district

court held that the defendants had failed to demonstrate that

Congress explicitly intended to preclude access to section 1983 for

a claim based on the alleged violation of the Rehabilitation Act.

The court thus found that a section 1983 "laws" claim could be

based on the Rehabilitation Act.     See id. at 893.   In   Veal v.

Memorial Hospital, 894 F. Supp. 448 (M.D.Ga.1995), however, the

court arrived at the opposite determination and found that "the

remedial scheme created by § 504 of the Rehabilitation Act ...

communicates the intention of Congress to preclude § 1983 actions."

Id. at 454.   In reaching this conclusion, the court adopted the

reasoning of another district court:

     Section 504 of the Rehabilitation Act and Title I of the ADA
     contain simple and broad prohibitions of discrimination on the
     basis of handicap or disability. It is clear that plaintiff's
     allegations fall within the scope of both § 504 and Title I of
     the ADA, and that plaintiff's claims under § 1983 are based
     upon the same alleged injuries as are plaintiff's § 504 and
     ADA claims. It does not appear that plaintiff's § 1983 claims
     add anything to plaintiff's substantive rights under either
     statute, other than possibly circumventing these statutes'
     administrative procedures and going directly to federal court.
     In light of the broad remedial scope of § 504 of the
     Rehabilitation Act and Title I of the ADA [and] their clear
     applicability to the alleged injuries in this case, ... the
     court concludes that Congress did not intend to permit § 1983
     claims based upon alleged injuries remediable under § 504 of
     the Rehabilitation Act and Title I of the ADA.

Id. at 455 (quoting Holmes v. City of Chicago, 1995 WL 270231

(N.D.Ill.1995)).

     We find the reasoning advanced by the district courts in both

Veal and Holmes to be persuasive in deciding the issue before us.

As noted by those courts, both the Rehabilitation Act and the ADA

provide extensive, comprehensive remedial frameworks that address
every aspect of Holbrook's claims under section 1983.               To permit a

plaintiff to sue both under the substantive statutes that set forth

detailed administrative avenues of redress as well as section 1983

would be duplicative at best;               in effect, such a holding would

provide the plaintiff with two bites at precisely the same apple.

We conclude that a plaintiff may not maintain a section 1983 action

in lieu of—or in addition to—a Rehabilitation Act or ADA cause of

action if the only alleged deprivation is of the employee's rights

created by the Rehabilitation Act and the ADA.             See also Johnson v.

Ballard,   644 F. Supp. 333,    337   (N.D.Ga.1986)    (where     plaintiff

brought section 1983 claim for violation of Title VII, court

resolved that " "it would be anomalous to hold that when the only

unlawful employment practice consists of the violation of a right

created    by   Title   VII,    the    plaintiff    can   bypass    all     of   the

administrative processes of Title VII and go directly into court

under § 1983.' ") (quoting Day v. Wayne County Bd. of Auditors, 749
F.2d 1199, 1204 (6th Cir.1984)).

                               III. CONCLUSION

       In this case, Holbrook argues that the City of Alpharetta and

all other named defendants discriminated against him on the basis

of   his   disability    by    reducing      his   assignments     as   a   police

detective, failing to promote him, and constructively discharging

him.    The district court granted summary judgment in favor of the

defendants on all counts of the complaint.                We conclude that the

district court correctly found at summary judgment that the City of

Alpharetta could not reasonably accommodate Holbrook under Title I

of the ADA and the Rehabilitation Act.              We further conclude that
(1) Holbrook's Title II claims properly must be analyzed under the

Rehabilitation Act, (2) Holbrook's state ante litem notice did not

constitute protected speech under the First Amendment, and (3)

Holbrook may not bring a cause of action under 42 U.S.C. § 1983

solely for alleged violations of the ADA and the Rehabilitation

Act.   We therefore AFFIRM.